2020 IL App (3d) 180075

                               Opinion filed December 24, 2020
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2020

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 14th Judicial Circuit,
                                                        )       Rock Island County, Illinois.
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-18-0075
             v.                                         )       Circuit No. 16-CF-344
                                                        )
      ALEX VESEY,                                       )
                                                        )       Honorable Norma Kauzlarich,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
             Presiding Justice Lytton and Justice McDade concurred with the judgment and opinion.


                                                 OPINION

¶1          Defendant, Alex Vesey, appeals his conviction for aggravated criminal sexual abuse.

     Defendant argues that the statutory scheme of lifetime penalties that apply to convicted sex

     offenders under the Sex Offender Registration Act (SORA) (730 ILCS 150/1 et seq. (West 2014))

     is unconstitutional as applied to him. We dismiss the appeal for lack of jurisdiction.

¶2                                           I. BACKGROUND

¶3          The State charged defendant with aggravated criminal sexual abuse (720 ILCS 5/11-

     1.60(c)(1)(i) (West 2014)), alleging that defendant, who was over the age of 17, committed an act
     of sexual conduct with E.K., who was under the age of 13, when he knowingly rubbed his penis

     on E.K.’s buttocks for the purpose of sexual gratification or arousal.

¶4          The trial evidence established that, at the time of the incident, defendant was 34 years old

     and E.K. was 12 years old. On June 19, 2015, E.K. was sleeping on a couch when she awoke and

     could not breathe. E.K. thought that defendant had covered her with a blanket but noted that the

     blanket was over her head. E.K. felt defendant place his penis between her buttocks. Defendant

     moved his penis “in and out of” E.K.’s buttocks. From this evidence, the circuit court found

     defendant guilty of aggravated criminal sexual abuse.

¶5          During defendant’s sentencing hearing, defendant presented a psychological evaluation

     that indicated that he had a low risk of reoffending. The presentence investigation report revealed

     that defendant’s criminal history included two separate misdemeanor theft convictions and several

     prior traffic offenses. While discussing the factors in aggravation and mitigation, the court noted

     that defendant had “led largely a law abiding life.” The court sentenced defendant to 30 months of

     probation and 180 days in the county jail. The probation order stated that defendant “shall register

     as a sex offender within 3 days with the Chief of Police of the municipality in which the defendant

     resides.” Defendant appeals.

¶6                                            II. ANALYSIS

¶7          Defendant argues that the statutory scheme of lifetime penalties that apply to convicted sex

     offenders under SORA are unconstitutional as applied to him because the circuit court found that

     he had “led largely a law abiding life” and his psychological evaluation showed that he had a low

     risk to reoffend. We find that we do not have jurisdiction to consider defendant’s as-applied

     challenge to SORA.

¶8          In People v. Bingham, 2018 IL 122008, ¶ 18, the supreme court held:


                                                    -2-
                      “[A] reviewing court has no power on direct appeal of a criminal conviction

                      to order that defendant be relieved of the obligation to register as a sex

                      offender when there is neither an obligation to register imposed by the trial

                      court nor an order or conviction that the defendant is appealing that is

                      directly related to the obligation or the failure to register.”

       The supreme court reasoned that the registration obligation and other restrictions imposed by

       SORA are collateral consequences of a defendant’s conviction, and therefore, are not part of the

       judgment under review. Id. ¶¶ 16-21. The supreme court explained that a defendant could

       challenge SORA in two circumstances: (1) on direct appeal from a case finding defendant guilty

       of violating a SORA requirement or (2) by pursuing a constitutional claim in a civil suit. Id. ¶ 21.

¶9            Neither of the circumstances set forth in Bingham apply to this case. Instead, defendant

       raises an as-applied constitutional challenge in this direct appeal from his aggravated criminal

       sexual abuse conviction. Bingham clearly establishes that we lack jurisdiction to consider such a

       challenge. See id. ¶ 18.

¶ 10          Defendant argues that Bingham does not control the outcome of this case because the

       language in the probation order at issue, “that the defendant shall register as a sex offender within

       3 days,” constituted an order by the court to register as a sex offender under SORA. We disagree.

       The language cited by defendant is merely an admonishment apprising defendant of the statutory

       requirement that he register as a sex offender. 730 ILCS 150/5 (West 2014). This language put

       defendant on notice of the time restraint to register as a sex offender—a collateral consequence of

       his conviction. This advisory language did not create an order by which defendant can now

       challenge the constitutionality of SORA. Ultimately, the registration requirement applied to

       defendant with or without the language in the probation order. See id. As the SORA requirements


                                                        -3-
       are a collateral consequence of defendant’s conviction, we do not have jurisdiction to consider it

       in this appeal.

¶ 11                                           III. CONCLUSION

¶ 12           For the foregoing reasons, we dismiss the appeal for lack of jurisdiction.

¶ 13           Appeal dismissed.




                                                       -4-
                                  No. 3-18-0075


Cite as:                 People v. Vesey, 2020 IL App (3d) 180075


Decision Under Review:   Appeal from the Circuit Court of Rock Island County, No. 16-
                         CF-344; the Hon. Norma Kauzlarich, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Karalis, and Andrew J. Boyd, of
for                      State Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Dora A. Nieman, State’s Attorney, of Rock Island (Patrick
for                      Delfino, Thomas D. Arado, and Gary F. Gnidovec, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                        -5-